2nd Quarter Earnings Conference Call August 5, 2011 2 Some of the statements contained in today’s presentation are forward-looking statements within the meaning of Section21E of the Securities Exchange Act of 1934, as amended, and are subject to the safe harbor created by the Private Securities Litigation Reform Act of 1995. These statements include declarations regarding Pepco Holdings’ intents, beliefs and current expectations. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative of such terms or other comparable terminology. Any forward-looking statements are not guarantees of future performance, and actual results could differ materially from those indicated by the forward-looking statements. Forward-looking statements involve estimates, assumptions, known and unknown risks, uncertainties and other factors that may cause PHI’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by such forward-looking statements. The forward-looking statements contained herein are qualified in their entirety by reference to the following important factors, which are difficult to predict, contain uncertainties, are beyond Pepco Holdings’ control and may cause actual results to differ materially from those contained in forward-looking statements: prevailing governmental policies and regulatory actions affecting the energy industry, including allowed rates of return, industry and rate structure, acquisition and disposal of assets and facilities, operation and construction of transmission and distribution facilities, and the recovery of purchased power expenses; changes in and compliance with environmental and safety laws and policies; weather conditions; population growth rates and demographic patterns; general economic conditions, including potential negative impacts resulting from an economic downturn; changes in tax rates or policies or in rates of inflation; changes in accounting standards or practices; changes in project costs; unanticipated changes in operating expenses and capital expenditures; the ability to obtain funding in the capital markets on favorable terms; rules and regulations imposed by Federal and/or state regulatory commissions, PJM, the North American Electric Reliability Corporation and other applicable electric reliability organizations; legal and administrative proceedings (whether civil or criminal) and settlements that influence PHI’s business and profitability; pace of entry into new markets; volatility in customer demand for electricity and natural gas; interest rate fluctuations and credit and capital market conditions; and effects of geopolitical events, including the threat of domestic terrorism. Any forward-looking statements speak only as to the date of this presentation and Pepco Holdings undertakes no obligation to update any forward-looking statements to reflect events or circumstances after the date on which such statements are made or to reflect the occurrence of unanticipated events. New factors emerge from time to time, and it is not possible for Pepco Holdings to predict all such factors, nor can Pepco Holdings assess the impact of any such factor on Pepco Holdings’ business or the extent to which any factor, or combination of factors, may cause results to differ materially from those contained in any forward-looking statement. The foregoing review of factors should not be construed as exhaustive.Readers are referred to the most recent reports filed with the Securities and Exchange Commission. Safe Harbor Statement 3 Improving System Reliability is a Top Priority Reliability Enhancement Plan Our progress since last fall: •Tree Trimming - Trimmed along more than 2,200 miles of power lines to remove limbs that threatened our equipment •Cable Replacement - Replaced or upgraded more than 150 miles of underground cable •Selective Undergrounding - Identified overhead lines for undergrounding •Distribution Automation - Added more than 60 automated switches that will reroute power more effectively during storms •Customer Communications - Added additional call center staff and phone lines •Technology-Based Improvements - Implemented technology on mobile devices to view online outage maps 4 Combines smart grid technology with energy efficiency programs to help customers control their energy use and cost, while providing earnings potential for PHI Note:See Safe Harbor Statement at the beginning of today’s presentation. Blueprint - Project Status by Jurisdiction 5 •Interim rate increases implemented –$2.5 million put into effect August 31, 2010 –Balance of requested increase put into effect February 2, 2011 –Amount collected in excess of approved rates will be refunded to customers •Decoupling status –Parties agreed to defer request to place revenue decoupling into effect until an implementation plan is developed Distribution Rate Cases - Recent Decision Delmarva Power - Delaware Gas 6 Note:See Safe Harbor Statement at the beginning of today’s presentation. Also approved: •Cost of equity of 10% for purposes of calculating allowance for funds used during construction and regulatory asset carrying costs •Full recovery of February 2010 winter storm costs ($1.45 million) straightlined over 5 years •Establishment of a Regulatory Lag Work Group to discuss the need for regulatory lag mechanisms (Work Group will last no longer than 100 days); if a regulatory lag mechanism is agreed upon, it will be submitted to the Commission for approval Distribution Rate Cases - Recent Decision Delmarva Power - Maryland 7 Note:See Safe Harbor Statement at the beginning of today’s presentation. Drivers of requested increase: •Rate base growth/reliability investment •Under-earning at current authorized ROE •AMI •Two regulatory lag mitigation measures proposed in filing: –Reliability Investment Recovery Mechanism - provides full and timely recovery of future capital investments related to distribution system reliability –Fully forecasted test periods •Prehearing Conference scheduled for September 8, 2011 Distribution Rate Cases - Pending Pepco - District of Columbia 8 Distribution Rate Cases - The Next Cycle Note:See Safe Harbor Statement at the beginning of today’s presentation. •Filing CycleTentative Filing Date –Atlantic City Electric NJAugust 2011 –Delmarva Power MD 4Q2011 –Pepco MD4Q2011 –Delmarva Power DE - Electric4Q2011 –Delmarva Power DE - Gas1Q2013 •Filing dates may be altered by financial projections and other considerations 9 Mid-Atlantic Power Pathway - Project Update Total Projected Construction Cost: $1.2 billion FERC Approved ROE:12.8% Note:See Safe Harbor Statement at the beginning of today’s presentation. 10 (1)Reflects the remaining anticipated reimbursement pursuant to awards from the U.S. DOE under the ARRA. (2)Installation of AMI in Delmarva-Maryland and New Jersey is contingent on regulatory approval. (3)Assumes MAPP in-service date of 2015. Note:See Safe Harbor Statement at the beginning of today’s presentation. Construction Expenditure Forecast 11 11 Pepco Energy Services • During the 2nd quarter: – Signed $35 million of energy efficiency contracts – Prospective Project Pipeline is currently at $580 million 2011 YTD* * As of June 30, 2011 12 (1)The 2010 weighted average number of basic shares outstanding was 223 million. (2)The effect of weather compared to the 20-year average weather is estimated to have no impact on earnings per share. (3)The 2011 weighted average number of basic shares outstanding was 226 million. Earnings Per Share Variance - Second Quarter 13 (1)The 2010 weighted average number of basic shares outstanding was 223 million. (2)The effect of weather compared to the 20-year average weather is estimated to have no impact on earnings per share. (3)The 2011 weighted average number of basic shares outstanding was 226 million. Earnings Per Share Variance - Year-to-Date 14 Potomac Capital Investment (PCI) Cross-Border Energy Lease Portfolio (Millions of Dollars) * Decline in book value reflects leases terminated at request of lessees in June 2011 resulting in an after- tax gain of $3 million in the second quarter of 2011. 15 Cross Border Energy Lease Status Note:See Safe Harbor Statement at the beginning of today’s presentation. •Equity Investment of $1.3 billion at 6/30/11 •Annual tax benefits of approximately $52 million •Annual net earnings of approximately $21 million •Current Status: –IRS settlement approved in November 2010 for the 2001/2002 audit; disallowed net losses on the cross border leases –Paid $74 million of taxes and $1 million of penalties in January 2011; paid $28 million in interest in June 2011 •Path Forward: –Filed a claim for refund with the IRS in July 2011 for the tax payment, interest and penalties –Expect claim to be denied by the IRS –Intend to pursue litigation in the U.S. Court of Federal Claims against the IRS to recover the tax payment, interest and penalties (expected to file in third quarter 2011) –Absent a settlement, litigation against the IRS may take several years to resolve 16 •Utility long-term debt issuance of $385 - $435 million: –Atlantic City Electric - $200 million (completed, paid down short-term debt) –Delmarva Power - $35 million (completed, tax-exempt refunding) –Pepco - $150 - $200 million (tentative) •Credit Facility renewal (completed, provides liquidity for PHI and utilities): –Unsecured syndicated facility –Aggregate borrowing limit remains $1.5 billion –Facility expiration date extended from May 2012 to August 2016 •Dividend Reinvestment Plan (approximately $40 million) •Utility long-term debt issuance of $350 - $450 million •Equity issuance target of $250 - $350 million; may include the following: –Forward sale (possibly in 2011 with settlement in 2012) –Secondary offering –Continuous equity program •Dividend Reinvestment Plan (approximately $40 million) Note:See Safe Harbor Statement at the beginning of today’s presentation. Financing Activity 17 2011 Earnings Guidance Earnings Per Share Guidance Reflects earnings per share from ongoing operations (GAAP results excluding special, unusual or extraordinary items) $1.10 - $1.25 The guidance range excludes: •The net mark-to-market effects of economic hedging activities at Pepco Energy Services The guidance range assumes/includes: •Normal weather for the remainder of the year •Updated forecast for Power Delivery operation and maintenance expenditures Actual* *Excludes special items.See Appendix for reconciliation of GAAP earnings to earnings excluding specialitems. Note:See Safe Harbor Statement at the beginning of today’s presentation. 18 Appendix 19 Earnings per Share from Continuing Operations Twelve Months Ended December 31, 2010 Reported (GAAP) Earnings per Share from Continuing Operations Special Items: · Debt extinguishment costs · Restructuring charge · Effects of Pepco divestiture-related claims Earnings per Share from Continuing Operations, Excluding Special Items Note:Management believes this presentation is useful to investors because the special items shown above are not representative of the Company’s ongoing business operations.Management uses earnings excluding special items internally to evaluate the Company’s performance andmanage its operations. Reconciliation of GAAP Earnings to Earnings Excluding Special Items
